Citation Nr: 0207414	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  00-06 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an earlier effective date than April 14, 1998 
for grants of service connection for residuals of cold injury 
to the right and left upper and lower extremities and for 
peripheral neuropathy of the right and left upper and lower 
extremities due to the cold injury, and for a grant of a 
total disability rating based upon individual unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  In November 1998 and February 1999, the RO 
granted the service connection and total disability rating 
based upon individual unemployability due to service-
connected disability benefits at issue.  The effective date 
for each of the benefits has been set as April 14, 1998, and 
the veteran appeals the effective date.

The veteran has raised the matter of entitlement to service 
connection for residuals of a skull fracture.  See, i.e., his 
June 2000 hearing transcript at p. 7.  This matter is 
referred to the RO for appropriate action.  The Board also 
notes that the veteran disagreed in November 2001 with the 
RO's denial of his claim for specially adapted housing or a 
special home adaptation grant, and that the RO advised him in 
December 2001 that it was going to attempt to resolve his 
disagreement through its post-decision review process.  The 
Board hereby reminds to the RO of this housing matter.


FINDINGS OF FACT

1.  The veteran's first formal claim, for pension, was 
received in December 1981.

2.  A claim for service connection for frozen feet and hands 
was thereafter received in October 1995.  

3.  The October 1995 claim was denied in September 1996.  

4.  The RO notified the veteran of its decision and of his 
right to appeal it within one year thereof in September 1996.  

5.  The statement of the case was dated in May 1997.  

6.  A substantive appeal was not received until April 19, 
1998.

7.  However, additional evidence was received on April 14, 
1998, and the veteran's claim was reopened based on that 
application.  

8.  Subsequently, after VA examinations were conducted 
medical evidence showed that the veteran had cold injury 
residuals and peripheral neuropathy to his feet and hands, 
the RO granted service connection for the diseases at issue 
based upon non-service-record new and material evidence.


CONCLUSION OF LAW

The criteria for an earlier effective date than April 14, 
1998 for grants of service connection for residuals of cold 
injury to the right and left upper and lower extremities and 
for peripheral neuropathy of the right and left upper and 
lower extremities due to the cold injury, and for a grant of 
a total disability rating based upon individual 
unemployability due to service-connected disabilities, have 
not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.151, 3.155, 3.400(q)(1)(ii) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 [VCAA] provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA,  unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law further provides 
that VA may defer providing assistance pending the submission 
by the claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A).   

With respect to the issue on appeal, the Board concludes that 
VA's statutory duty to assist the veteran in the development 
of his claim has been satisfied.  VA has made reasonable 
efforts to obtain relevant records which the veteran has 
identified and authorized VA to obtain.  The veteran was 
advised previously that service medical records could not be 
obtained due to the fire at the National Personnel Records 
Center, and of the efforts which were made to obtain them.  
It is reasonably certain that such records either do not 
exist or that further efforts to obtain them would be futile.  
His lay statements and testimony as to having cold injury in 
service were accepted.  The veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claims.  The veteran has been informed of the information 
necessary to complete the application, through the 
information provided to him by the RO in the correspondence 
it has sent him.  

During the hearings which were held, including the January 
2002 hearing before the undersigned, attempts were made to 
have the veteran indicate the basis for his claimed 
entitlement.  Compliance with 38 C.F.R. § 3.103 (2001) is 
present.  

The Board finds that there will be no prejudice to the 
veteran in the Board deciding his claim without any further 
development.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board may proceed with a discussion of the 
matter at issue.

Factual background

The veteran filed an informal claim for service connection 
for frozen feet on August 13, 1952.  

On September 4, 1952, the RO mailed him a letter enclosing a 
VA Form 526, Veteran's Application for Compensation or 
Pension, and advised him to complete it and submit it and 
that upon receipt of it with evidence he was directed to 
submit, his claim would be considered.  

In December 1981, the veteran filed a VA Form 21-526 to claim 
non-service-connected pension in light of a back injury.  

On October 26, 1995, a VA Form 21-526, Veteran's Application 
for Compensation or Pension, was received.  On it, the 
veteran claimed service connection for frozen hands and feet.

In November 1995, the RO wrote the veteran a letter 
indicating that additional evidence was required, and that if 
it was not received within one year of that letter, benefits, 
if authorized, would not be able to be paid prior to the 
first of the month after VA would receive the veteran's 
reply.  

On September 20, 1996, after additional evidence was 
received, the RO denied service connection for frozen feet 
and hands.  On September 25, 1996, it notified the veteran of 
its decision and of his right to appeal it within one year 
thereof.  

A notice of disagreement was received from the veteran on 
October 18, 1996.  

The RO issued him a statement of the case on May 27, 1997.  

The RO received a letter from the veteran on April 14, 1998.  
In the letter, the veteran stated that he had not requested 
to appeal his case due to the fact that he felt additional 
evidence was necessary to argue his position.  He submitted a 
buddy statement.

A VA Form 9, Appeal to Board of Veterans' Appeals, was 
received at the RO on April 28, 1998.

In May 1998, the RO wrote the veteran a letter indicating 
that the VA Form 9 which was received on April 28, 1998 could 
not be considered timely.  It noted that a substantive appeal 
had to be filed either within 60 days of the date of the 
mailing of the statement of the case or within the remainder 
of the one-year period from the date of mailing of the 
notification of the initial review and determination being 
appealed, whichever period ends later.  The RO advised the 
veteran of his appeal rights on its determination that that 
he had not field a timely substantive appeal.

In November 1998 and February 1999, the RO granted the April 
14, 1998 service connection and total disability rating 
effective date.

Analysis

Reference to 38 C.F.R. §§ 3.26 through 3.30 herein is 
reference to those provisions as they stood from August 1952 
to September 1953, as determinable by review of the 
provisions of 38 C.F.R. §§ 3.26 through 3.30 (1949 and 1956) 
and the changes thereto as indicated in the List of Sections 
Affected which begins on p. 883 of 38 C.F.R. (1956).  For 
simplicity, the provisions from here forward in this decision 
will be referred to as 38 C.F.R. §§ 3.26 through 3.30, as 
there were no changes which need to be discussed for this 
decision.

The veteran attempts to obtain the date following service 
discharge as his effective date for the grant of service 
connection.  However, in order for the date following service 
discharge to be the effective date, among other things, the 
veteran would have had to have filed a claim within one year 
of service discharge.  38 U.S.C.A. § 5110.

The veteran next attempts to obtain an August 13, 1952 
effective date, arguing that he filed his claim then and that 
he might not have received the RO's September 1952 letter.  
The veteran's August 1952 letter was an informal claim.  
38 C.F.R. § 3.27.

However, the RO's September 1952 letter to the veteran in the 
claims folder is presumptive evidence that it was transmitted 
to him by mail because a copy of the letter was placed in the 
veteran's claims folder as part of VA's regular procedures to 
evidence transmittal, because the letter was sent to his last 
address of record, and because it was not returned as 
undeliverable.  Schoolman v. West, 12 Vet. App. 307 (1994).  
The veteran's August 1952 communication was an informal 
claim.  38 C.F.R. § 3.27.  Since a VA Form 526 was not 
received within one year of the RO's September 1952 letter to 
the veteran, no award may be made by virtue of such informal 
claim.  Id.  38 C.F.R. § 3.27.  See Fleshman v. West, 138 
F.3d 1429 (Fed. Cir. 1998).

The record shows that the veteran did not file a formal claim 
until December 1981.  It was a claim for pension based on 
back injury.  Thus, an earlier effective date based on the 
December 1981 claim is not possible.  

The first time ever after August 1952 that the veteran raised 
the matter of service connection for residuals of frostbite 
was in October 1995.  The RO denied that claim in September 
1996 and notified the veteran of his appellate rights at that 
time.  He commenced, but did not complete, an appeal.  That 
is, he timely filed a notice of disagreement in October 1996 
but he did not timely complete his appeal by filing a 
substantive appeal on time.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302(a) and (b) (2001).  His 
substantive appeal was not received earlier than April 1998, 
and as such, he did not timely complete his appeal.  Within 
the appeal period, the veteran could have, but did not, 
request an extension of time within which to file his 
substantive appeal.  38 C.F.R. § 20.303 (2001).  He was 
advised that he had the right to request an extension of time 
to file his substantive appeal in the letter mailed to him 
with the statement of the case in May 1997.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  

As such, the RO's September 1996 decision became final based 
on the evidence which was then of record and the law as it 
then stood.  38 U.S.C.A. § 7105.

The veteran's claims for residuals of cold injury were 
allowed based on new and material evidence in 1998, and 
peripheral neuropathy and total disability rating claims were 
also granted.  

There had not been prior to the 1998 application to reopen 
competent medical evidence of current cold injury residuals 
or a nexus between it and service.  After that evidence was 
furnished, the claim was allowed in light of 
38 C.F.R. § 3.156 and 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001).  When a decision becomes final, a claim can only be 
reopened based upon new and material evidence.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001).  The other 
claims, which were new, were also allowed, and the RO 
conceded them April 14, 1998 effective dates even though they 
were first mentioned later.

Since the September 1996 RO rating decision became final and 
the communication received from the veteran on April 14, 1998 
was the first date after that that an informal request for 
reopening was received [an informal claim will be accepted as 
a claim once a VA Form 21-526 has been filed -- 
38 C.F.R. §§ 3.151 (a), 3.155 (2001)], an earlier effective 
date than April 14, 1998 may not be assigned.  The date of 
receipt of the reopened claim governs.  38 C.F.R. § 3.400.

The claim was subsequently allowed after the RO considered a 
buddy statement as well as June 1998 VA examination reports 
which showed that the veteran had residuals of cold injury, 
and the other claims were subsequently allowed also.

Since the reopened claim was received on April 14, 1998, an 
effective date prior to that may not be granted.  
38 C.F.R. § 3.400.

The Board notes that the veteran has asserted in his June 
2000 hearing that an earlier effective date is warranted 
because VA failed to develop his claim in 1952.  However, the 
provisions of 38 C.F.R. § 3.26 and 3.27 were controlling in 
1952 and the fact that he did not respond within a year of 
when the RO transmitted notice to him that he had to file a 
VA Form 526 means that their provisions indicating that an 
award may not be made based on that informal claim apply.  
The provisions of 38 C.F.R. § 3.26 specifically required that 
a properly completed and executed VA Form 526 had to be filed 
in order for an application for benefits to be constituted 
and adjudicated under pertinent laws.  Therefore, no VA 
adjudication was due under 38 C.F.R. § 3.27 in 1952.  The 
veteran directs attention to the fact that his WD AGO Form 
53-55 was of record at that time, showing that he had been 
awarded the Purple Heart and combat action medals.  The Board 
appreciates this and notes that he is a well decorated 
veteran and that this information was of record in 1952.  
Nevertheless, the provisions of 38 C.F.R. §§ 3.26 and 3.27 
applied back then and required him to submit a VA Form 526 
before any action could be taken by VA.

The veteran and his spouse in their June 2000 testimony also 
attempt to indicate that facts occurred prior to the current 
effective date warranting an earlier effective date.  For 
instance, they assert that their attempts to file a claim in 
1952 were thwarted by VA employees, that VA employees did not 
know that he was a highly decorated combat veteran, and that 
he might not have received or did not receive the September 
1952 notice letter.  However, the testimony as to thwarting, 
combat, and possible or actual non-receipt, even if it were 
to be considered new and material evidence, would not result 
in an earlier effective date.  In cases where there is new 
and material evidence received after a final disallowance, an 
effective date of the later of the receipt of the new claim 
or the date entitlement arose would be indicated.  
38 C.F.R. § 3.400(q)(ii) (2001).  It is the testimony which 
is being offered as the new and material evidence, so given 
its date and a prior disallowance, it would not warrant an 
earlier effective date.  It came after April 14, 1998.

The veteran testified in June 2000 that the day after service 
discharge should be his effective date, since he did 
everything he could do for his country during World War II 
and came out in bad shape.  The veteran's WD AGO 53-55 indeed 
reflects that he earned the Combat Infantryman Badge, was a 
Pioneer, and participated in the Ardennes, Rhineland, and 
Central Europe Campaigns and was eligible for several 
decorations and citations, including the Bronze Star medal, 
the American Theatre Medal, the European-African-Middle 
Eastern Campaign Medal with three Bronze Stars, and the 
Purple Heart.  Notwithstanding this, however, under the law 
as applied to the facts, no earlier effective date than April 
14, 1998 is warranted.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

The benefit of the doubt doctrine does not apply, as there is 
no doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; Gilbert; Alemany.


ORDER

Entitlement to an earlier effective date than April 14, 1998 
for grants of service connection for residuals of cold injury 
to the right and left upper and lower extremities and for 
peripheral neuropathy of the right and left upper and lower 
extremities due to the cold injury, and for a grant of a 
total disability rating based upon individual unemployability 
due to service-connected disabilities, is denied.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

